United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1497
Issued: March 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 3, 2012 appellant, through counsel, filed a timely appeal from a May 8, 2012
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish more than one percent
permanent impairment of the left lower extremity.
On appeal appellant’s attorney contends that OWCP erroneously indicated that
Dr. M. Stephen Wilson, an orthopedic surgeon, failed to address additional permanent

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the May 8, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

impairment when he had clearly shown permanent impairment throughout his August 20, 2010
report.
FACTUAL HISTORY
OWCP accepted that appellant, then a 49-year-old city letter carrier, sustained a lumbar
strain due to factors of his federal employment.
On March 3, 2010 Dr. Wilson opined that appellant had an 18 percent permanent
impairment of the right lower extremity and a 38 percent permanent impairment of the left lower
extremity under the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides).
Appellant filed a claim for a schedule award on April 16, 2010.
In a report dated June 28, 2010, an OWCP medical adviser opined that Dr. Wilson
misapplied the sixth edition of the A.M.A., Guides.
Subsequently, appellant submitted an August 20, 2010 report by Dr. Wilson who opined
that appellant had a 24 percent permanent impairment to the right lower extremity and a 5
percent permanent impairment of the left lower extremity due to sensory and motor deficits of
the L5 and S1 spinal nerves.
OWCP referred appellant to Dr. Timothy G. Pettingell, a Board-certified physical
medicine and rehabilitation specialist, for a second opinion evaluation. In his September 13,
2010 report, Dr. Pettingell reviewed appellant’s medical history and conducted a physical
examination. He diagnosed L4-5 and L5-S1 spondylosis, L4-5 central canal stenosis with
bilateral neural foraminal narrowing and chronic low back pain. Dr. Pettingell found no motor
deficit based upon physical examination manual muscle testing. Appellant did not require a gait
assistive device and was independent regarding activities of daily living. Dr. Pettingell assigned
appellant to class 1 under Table 16-123 on page 535 of the sixth edition of the A.M.A., Guides
with the default grade C equal to three percent bilateral lower extremity impairment. He stated
that, per Section 16.4c, on page 533,4 adjustments were made only for functional history and
clinical studies. Therefore, utilizing Table 16-6,5 Dr. Pettingell assigned a grade modifier 0 for
Functional History (GMFH) and he assigned a grade modifier 0 for Clinical Studies (GMCS)
adjustment under Table 16-86 on page 519 as electrodiagnostic testing was normal. He
concluded that the overall adjustment resulted in a one percent permanent impairment of each
lower extremity.

3

Table 16-12, pages 534-36 of the sixth edition of the A.M.A., Guides, is entitled Peripheral Nerve Impairment - Lower Extremity Impairments.
4

Section 16.4c, page 533 of the sixth edition of the A.M.A., Guides, is entitled Peripheral Nerve Rating Process.

5

Table 16-6, page 516 of the sixth edition of the A.M.A., Guides, is entitled Functional History Adjustment -Lower Extremity Impairments.
6

Table 16-8, page 519 of the sixth edition of the A.M.A., Guides, is entitled Clinical Studies Adjustment -- Lower
Extremities.

2

OWCP requested, by memorandum dated October 25, 2010, a medical adviser to review
Dr. Pettingell’s report concerning bilateral lower extremities.
On November 4, 2010 an OWCP medical adviser reviewed the record and found that
Dr. Pettingell described abnormality resulting in impairment only in the left lower extremity. He
determined that appellant had a one percent permanent impairment of the left lower extremity
and maximum medical improvement was achieved on September 13, 2010.
By decision dated December 8, 2010, OWCP granted appellant a schedule award for one
percent permanent impairment of the left lower extremity. The award ran for 2.88 weeks for the
period September 13 to October 3, 2010. It relied on an OWCP medical adviser’s November 4,
2010 report as the basis for its determination.
On November 17, 2011 appellant, through his attorney, requested reconsideration and
submitted progress reports from Dr. Wilson dated December 14, 2010 through February 28, 2012
and laboratory reports.
By decision dated May 8, 2012, OWCP denied modification of its December 8, 2010
decision on the basis that appellant had not established that he sustained more than a one percent
permanent impairment to the left lower extremity.
LEGAL PRECEDENT
The schedule award provisions of FECA7 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a matter which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.8 For schedule awards after
May 1, 2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides,
published in 2009.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH,

7

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

8

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
10

A.M.A., Guides (6th ed., 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.

3

Physical Examination (GMPE) and GMCS.11 The net adjustment formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX). Evaluators are directed to provide reasons for their
impairment rating choices, including the choices of diagnoses from regional grids and
calculations of modifier scores.12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.13
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted that appellant sustained a lumbar strain due to factors of his federal
employment. In a December 8, 2010 award of compensation, it granted him a schedule award
for one percent permanent impairment of the left lower extremity, relying on OWCP’s medical
adviser’s November 4, 2010 report. Appellant claimed entitlement to increased schedule award
compensation.
On September 13, 2010 Dr. Pettingell, the second opinion physician, had concluded that
appellant had a one percent permanent impairment of each lower extremity. In his November 4,
2010 report, OWCP’s medical adviser reviewed Dr. Pettingell’s report and found that the doctor
described abnormality resulting in impairment only in the left lower extremity. The medical
adviser determined that appellant had a one percent permanent impairment of the left lower
extremity. The Board finds that the medical adviser did not clearly explain his conclusion
regarding appellant’s bilateral lower extremity impairment. He did not discuss whether and how
Dr. Pettingell misapplied the A.M.A., Guides or why his report was deficient regarding the
impairment rating for the right lower extremity as opposed to the left lower extremity. Thus, the
medical adviser’s report is of little probative value.14 Consequently, the medical evidence is
insufficiently developed to properly determine the degree of appellant’s bilateral lower extremity
permanent impairment.15
It is well established that proceedings under FECA are not adversarial in nature and,
while the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.16 Accordingly, once OWCP undertakes
11

A.M.A., Guides 494-531 (6th ed., 2009).

12

See R.V., Docket No. 10-1827 (issued April 1, 2011).

13

See R.L., Docket No. 11-1661 (issued April 25, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
supra note 9, Chapter 2.808.6(d) (August 2002).
14

See Carl J. Cleary, 57 ECAB 563, 568 n.14 (2006) (an opinion which is not based upon the standards adopted
by OWCP and approved by the Board as appropriate for evaluating schedule losses is of little probative value in
determining the extent of a claimant’s impairment).
15

See R.L., supra note 13.

16

See Richard E. Simpson, 55 ECAB 490 (2004).

4

development of the medical evidence, it has the responsibility to do so in a proper manner.17 The
report from OWCP’s medical adviser is insufficient to resolve the issue of whether appellant was
entitled to an additional schedule award, thus, OWCP did not properly discharge its
responsibilities in developing the record.18 Therefore, the Board finds that the case must be
remanded for further development of the evidence and a reasoned medical opinion regarding
whether appellant has additional permanent impairment of the lower extremities due to his
accepted employment injuries.19 Following such further development as deemed necessary,
OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 8, 2012 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded to OWCP for further action
consistent with this decision of the Board.
Issued: March 18, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

See Melvin James, 55 ECAB 406 (2004).

18

See Richard F. Williams, 55 ECAB 343 (2004).

19

See A.R., Docket No. 12-207 (issued June 21, 2012).

5

